Citation Nr: 1814424	
Decision Date: 03/09/18    Archive Date: 03/19/18

DOCKET NO.  13-04 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for right knee strain.   

2.  Entitlement to an initial rating in excess of 10 percent for left knee strain. 

3.  Entitlement to an initial rating in excess of 10 percent for anxiety disorder.  

4.  Entitlement to an initial compensable rating for bilateral plantar fasciitis. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran served on active duty from October 2006 to October 2010.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The issue of entitlement to an initial rating in excess of 10 percent for anxiety disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's right knee disability is manifested by limitation of motion to 132 degrees of flexion due to pain, weakness, and tenderness to palpation.

2.  The Veteran's left knee disability is manifested by limitation of motion to 134 degrees of flexion due to pain, weakness, and tenderness to palpation.

3.  The Veteran's bilateral plantar fasciitis is manifested by a moderate level of disability, with pain on manipulation and use of the feet.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for right knee strain have not been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5003-5260 (2017).

2.  The criteria for an initial rating in excess of 10 percent for left knee strain have not been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5003-5260 (2017).

3.  The criteria for an initial 10 percent rating, but not more, for bilateral plantar fasciitis, have been met.  38 U.S.C. §§ 1155, 5103A, 5107 (2012); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5276 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Analysis

Disability evaluations are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities.  38 U.S.C. § 1155 (2012); 38 C.F.R. Part 4 (2017).  Separate rating codes identify various disabilities. 38 C.F.R. Part 4.  In determining the current level of impairment, the disability must be considered in the context of the whole recorded history, including service medical records.  See generally 38 C.F.R. §§ 4.1, 4.2 (2017).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).

In a claim for a greater original rating after an initial award of service connection, all of the evidence submitted in support of the veteran's claim is to be considered.  See Fenderson v. West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2.  Separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  Once the evidence is assembled, the Secretary is responsible for determining whether the preponderance of the evidence is against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed.  Id.

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The United States Court of Appeals for Veterans Claims (Court) also has issued the opinion of Correia v. McDonald, 28 Vet. App. 158 (2016), which clarifies additional requirements that VA examiners should address when assessing musculoskeletal disabilities, holding specifically, that the joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.

The Veteran bears the burden of presenting and supporting his claim for benefits.  38 U.S.C. § 5107(a).  In its evaluation, the Board considers all information and lay and medical evidence of record. 38 U.S.C. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant.  Id.

Right and Left Knees

The Veteran presently has 10 percent rating for his right knee disability and a 10 percent rating for his left knee disability.  

Normal range of motion of the knee is from 0 degrees extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II.  Under Diagnostic Code 5260, a 10 percent rating is warranted when flexion is limited to 45 degrees.  A 20 percent rating is warranted when flexion is limited to 30 degrees.  A 30 percent rating is warranted when flexion is limited to 15 degrees. 

Under Diagnostic Code 5261, a 10 percent rating is warranted when extension is limited to 10 degrees.  A 20 percent rating is warranted when extension is limited to 15 degrees.  A 30 percent rating is warranted when extension is limited to 20 degrees. 

Separate ratings under Diagnostic Code 5260 for limitation of flexion of the leg and Diagnostic Code 5261 for limitation of extension of the leg may be assigned for disability of the same knee.  However, any separate rating must be based on additional disabling symptomatology that meets the criteria for a compensable rating. VAOGCPREC 9-2004 (2004); 69 Fed. Reg. 59990 (2004).

During service in July 2010, the Veteran had a steroid injection of the right knee, with some improvement of the pain noted on follow-up.  

On the VA examination conducted in May 2010, prior to the Veteran's separation from service, the Veteran reported weakness, stiffness, and pain in the knees.  He stated that his knees would give way.  He also reported lack of endurance and locking.  The Veteran reported having pain in the knees up to six times per week, lasting for about three days.  The pain severity was eight.  His knee pain was precipitated by physical activity and relieved by rest.  The Veteran used no medications, but would use heat and ice on the knees when the pain got intense.  He reported no hospitalization or surgery.  There had been no incapacitation in the past 12 months.  There was no joint replacement.  The Veteran reported that it hurt to stand, to walk, and specifically when the knees would lock.  

On examination, the examiner noted flexion of the right knee to 132 degrees with pain at 132 degrees.  There was no additional limitation of motion after repetitive use.  Extension was to zero degrees.  There was crepitus in the right knee.  The knee was tender to palpation.  The right knee had positive compression test.  X-rays were normal.  The collateral stability, cruciate stability, and meniscus stability tests were negative.  Testing for instability with varus-valgus, drawer, and McMurray sign were negative.  There was no evidence of ankylosis.  After repetitive use, there was pain as the major functional impact, also fatigue, weakness, and lack of endurance, but no incoordination.  Right knee joint function was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  Gait was normal.  The examiner diagnosed right knee strain. 

The examiner noted flexion of the left knee to 134 degrees with pain at 134 degrees.  Extension was to zero degrees.  There was no additional limitation of motion after repetitive use.  There was crepitus in the right knee.  The knee was tender to palpation.  The right knee had positive compression test.  X-rays were normal.  The collateral stability, cruciate stability, and meniscus stability tests were negative.  Testing for instability with varus-valgus, drawer, and McMurray sign were negative.  There was no evidence of ankylosis.  After repetitive use, there was pain as the major functional impact, also fatigue, weakness, and lack of endurance, but no incoordination.  Left knee joint function was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  Gait was normal.  The examiner diagnosed left knee strain. 

A September 2016 VA treatment record noted that the Veteran reported knee pain, but declined any medications or referral.

In evaluating the medical evidence of record, the Board finds that a rating higher than 10 percent for the knees based on limitation of motion is not warranted.  While each knee shows limited flexion due to pain, the flexion is not limited enough to warrant a 10 percent rating under Diagnostic Code 5260, i.e., flexion is not limited to at least 45 degrees.  There also is no medical evidence showing limitation of extension of the knees that would warrant a separate rating or a rating higher than 10 percent to warrant a separate compensable rating under Diagnostic Code 5261.  

As for any separate compensable rating for knee instability, while the Veteran had complaints of instability, the May 2010 examination found that there was no objective evidence of ligamentous instability of either knee on examination.  Thus, even acknowledging the Veteran's complaints of instability and giving way, there is no objective evidence that the Veteran has instability, as his report was not confirmed by medical testing and the medical findings contradict his lay observations.  Therefore, a separate 10 percent rating is not warranted under Diagnostic Code 5257.

In considering whether compensable ratings might be assigned for the service-connected right or left knee disability under other diagnostic codes, while the Veteran has reported "locking," there is no history of dislocated semilunar cartilage, and the May 2010 examination did not indicate such, thus an additional rating under Diagnostic Code 5258 is not warranted.

There also is no history of right or left knee surgery, so a rating under Diagnostic Code 5259 pertaining to removal of symptomatic semilunar cartilage, also does not apply.  In addition, there is no evidence of ankylosis of either knee to warrant a rating under Diagnostic Code 5256.

The evidence shows that the Veteran has complained of weakness, stiffness, and pain of the knees.  The May 2010 examiner noted pain, fatigue, weakness, and lack of endurance after repetitive use of the knees.  

With respect to Diagnostic Code 5260, a 10 percent rating requires that flexion be limited to 45 degrees and a 20 percent rating requires that flexion be limited to 30 degrees.  As noted, the evidence demonstrates that the Veteran's right knee flexion was limited to 132 degrees and the left knee to 134 degrees, even after repetitive use.  See May 2010 examination report.  In this regard, the Board has considered whether repetitive motion and/or flare-ups resulted in additional functional loss due to symptoms such as pain, swelling, weakness, fatigue, or incoordination.  There is no evidence showing that such flare-ups diminished the Veteran's range of motion in flexion to 30 degrees or less at any point pertinent to the appeal.  Therefore, Board finds that such factors do not result in functional loss more nearly approximating flexion limited to 30 degrees in the right or left knee.  See DeLuca, supra; Mitchell, supra.  

Accordingly, consideration of other factors of functional limitation does not support the grant of higher ratings for the right or left knee disability.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The Veteran is competent to report symptoms associated with his right and left knee disabilities, and there is no reason shown to doubt his credibility in this regard.  However, as a layperson, lacking in medical training and expertise, he cannot provide a competent opinion on a matter as complex as the severity of the clinical manifestations of his right and left knee disability and his views are of limited probative value.  And, even if his opinion were entitled to be accorded greater probative value, it is outweighed by the medical evidence of record demonstrating clinical analysis of the knees.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

In view of the foregoing, the Board denies an increased rating higher than 10 percent for the service-connected right and left knee disabilities.  To the extent that the Veteran contends entitlement to a higher rating for his right and left knee disabilities, the preponderance of the evidence is against the claims; there is no reasonable doubt to be resolved; and any higher initial rating is not warranted.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. at 57-58.  

Bilateral Plantar Fasciitis

The Veteran presently has a noncompensable rating for bilateral plantar fasciitis. 

Because there is no specific diagnostic code for plantar fasciitis, it is rated by analogy under 38 C.F.R. § 4.71a, Diagnostic Code 5276 (acquired flatfoot).

Under Diagnostic Code 5276, for acquired flatfoot which is mild, with symptoms relieved by built-up shoe or arch support, a zero percent rating is warranted.  When it is moderate; with weight-bearing line over or medial to great toe, inward bowing of the Achilles tendon, pain on manipulation and use of the feet, bilateral or unilateral, a 10 percent rating is warranted.  When it is severe; with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities, a 20 percent rating is warranted when it is unilateral and a 30 percent is warranted when it is bilateral. When it is pronounced with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the Achilles tendon on manipulation, not improved by orthotic shoes or appliances, a 30 percent rating is warranted when it is unilateral and a 50 percent rating is warranted when it is bilateral.

The words "mild," "moderately," and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just." 38 C.F.R. § 4.6 (2017).

On the VA examination conducted in May 2010, prior to the Veteran's separation from service, the Veteran reported having problems with both arches since 2008.  He described constant pain in the bottom of both feet that was crushing and burning.  He reported the pain severity as 10.  His foot pain was exacerbated by physical activity and relieved by rest.  The patient could function without medication.  With standing and walking he had pain.  There had been no hospitalizations or surgeries.  The treatment was rest and stretching.  He used no medications, but sometimes rolled the soles of his feet on frozen bottles.  The Veteran reported that it hurt to stand longer than five minutes.

On examination, the Veteran had tenderness in the soles of both feet.  He had high arches.  There was active motion of the metatarsophalangeal joint of the great toes.  Palpation of the plantar surface of the feet revealed mild tenderness on the right and left side.  Non-weight and weight-bearing alignment of the Achilles tendons was normal.  There was no pain on manipulation of the Achilles tendon on either side.  The Veteran did not have flatfeet, clawfeet, or other signs of deformity.  There was no sign of dropped forefoot or marked varus deformity on either side.  Dorsiflexion of all the toes produced pain in some toes on the right and left side.  Palpation of the metatarsal heads of the toes produced moderate tenderness on the right and left side.  The Veteran did not have hammertoe or Morton's metatarsalgia.  Hallux valgus and hallux rigidus were absent.  The Veteran could not stand for 15 to 30 minutes in formation, and he could not walk a quarter of a mile.  The examiner stated that on standing, walking, and running, the Veteran had pain in the soles.  He did not have any inserts.

X-rays of the right foot in June 2010 showed no abnormalities.  The left foot showed possible fracture of the lateral sesamoid of the first metatarsal, with no other abnormalities shown.

A September 2016 VA treatment record noted that the Veteran used Strassburg socks and frozen tennis balls or bottles for his bilateral plantar fasciitis.

The Board finds that the symptoms associated with the Veteran's right and left plantar fasciitis more nearly approximate moderate severity, with pain on manipulation and use of the feet, bilaterally, warranting an initial 10 percent rating.  38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5276.

A rating in excess of 10 percent is not warranted for severe plantar fasciitis, bilaterally.  There was no showing of characteristic callosities, no objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, or indication of swelling on use.  While the Veteran reported his foot pain as 10, the examiner did not describe it as severe, and the Veteran indicated that he was able to function without medications.  As such, the Board finds that a rating in excess of 10 percent is denied throughout the appeal period.  38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49, 54-6 (1990). 

The Board has reviewed the remaining diagnostic codes relating to foot disabilities. See 38 C.F.R. § 4.71a, Diagnostic Codes 5277-5284 (2017).  The evidence does not reflect that the Veteran has weak foot, claw foot (pes cavus), anterior metatarsalgia, hallux rigidus, hammer toe, or malunion or nonunion of the tarsal or metatarsal bones.  As such, Diagnostic Codes 5277 to 5283 are inapplicable in this case. 

Additionally, the plain meaning of the word "injury" limits the application of Diagnostic Code 5284 to disabilities resulting from actual injuries to the foot, as opposed to disabilities caused by, for example, degenerative conditions.  Yancy v. McDonald, 27 Vet. App. 484, 491 (2016).  The evidence does not demonstrate that the Veteran's right or left plantar fasciitis resulted from an injury, but developed over time.  As such, Diagnostic Code 5284 in not applicable to the Veteran's right or left plantar fasciitis.

There are no additional expressly or reasonably raised issues presented on the record.


ORDER

An initial rating in excess of 10 percent for right knee strain is denied.   

An initial rating in excess of 10 percent for left knee strain is denied. 

An initial 10 percent for bilateral plantar fasciitis is granted.


REMAND

Recent VA treatment records demonstrate that the Veteran's service connected anxiety disorder may have worsened since the pre-discharge psychiatric examination in June 2010.  Specifically, in September 2016 the Veteran was noted to have exhibited suicidal ideation and behavior, and follow-up suicide risk assessments were conducted by VA social work specialists.  The Board also notes that the recent treatment records include various psychiatric diagnoses, to include posttraumatic stress disorder (PTSD), major depressive disorder, and agoraphobia with panic disorder.  A current examination is necessary in order to clarify the current psychiatric diagnosis or diagnoses, and to ascertain whether the other diagnoses of record are a progression of the service connected anxiety disorder.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to evaluate the current severity of his service connected psychiatric disorder.  The claims file must be made available to and reviewed by the examiner.  All tests and studies deemed helpful by the examiner should be conducted in conjunction with the examination.  

After reviewing the file the examiner is to report the severity of the Veteran's service connected psychiatric disorder in terms conforming to the appropriate rating criteria, to include the resulting social and occupational impairment.  

The examiner is also to clarify the appropriate current psychiatric diagnosis or diagnoses.  Specifically, the examiner is to comment on whether the diagnoses of PTSD, major depressive disorder, and agoraphobia with panic disorder, contained in VA treatment records in 2016, represent a progression of the service connected psychiatric disorder that was initially characterized as anxiety disorder, NOS.  

All findings, along with a fully articulated medical rationale for all opinions expressed, should be set forth in the examination report. 

2.  Thereafter, readjudicate the claim.  If the benefit sought on appeal remains denied, issue a supplemental statement of the case and give the Veteran and his representative the opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


